Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 12 and 16 are objected to because of the following informalities:  Regarding claims 12 and 16, please remove the period following “the second mount flange”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
An indexing feed unit, claim 1. Examiner is using Specification page 13, “the indexing feed units 40 include a pair of horizontal guide rails 41 mounted on the portal support structure…a pair of horizontal ball screws…a pair of blade moving bases…and a pair of stepping motors”. 
An end face correction unit, claim 1. Examiner is using Specification page 19, “…each of the end face correction units include a grinding stone holder that holds a polishing grinding stone 101…” and “a polishing unit’. 
An actuating mechanism, claim 1. Examiner is using Specification pages 25-26, “…and the actuating mechanism including the guide rails 31, ball screw 32, and the stepping motor.”
A positioning unit, claims 2, 6, and 10. Examiner is using Specification page 20-21, “the positioning unit, which comprises a pneumatic cylinder or hydraulic cylinder, for example…”. This interpretation also applies to claims 12 and 16 regarding “a movable holder” and “a second movable holder”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maemoku (JP 2011255458) in view of Boucher (US 5718615). 
Regarding claim 1, Maemoku teaches cutting apparatus comprising:
a chuck table (20) for holding a plate-shaped workpiece thereon (see [0002], [0013]; see also Figure 6);
a cutting unit (cutting device comprising cutters 3a, 3b) for cutting the workpiece held on the chuck table with a cutting blade (cutting blade 33, see Figure 3) secured in place on a distal-end portion of a spindle (spindle 31, see Figures 2, 3, and 7) by a mount flange (mount flange 341) mounted on the distal-end portion of the spindle (see also [0018]);
an indexing feed unit (moving means 6) for moving the cutting unit in indexing feed directions parallel to axial directions of the spindle (see [0014] disclosing movement in the Y-direction, see also Figures 1 and 3 for parallel axes comparison);
a processing feed unit for moving the chuck table in processing feed directions perpendicular to the indexing feed directions (wherein the table 20 is moved in the X direction, see [0027]; see also Figures 1 and 4, as well as [0012], [0013], [0031]); and
an end face correction unit for correcting an end face of the mount flange that supports the cutting blade in contact therewith (see end face modification unit 8, Figures 4 and 7, as well as [0013], [0021], [0023]);
wherein the processing feed unit includes:
a table moving base (23) that supports the chuck table (20) thereon; and
an actuating mechanism (bellows 24) for moving the table moving base ([0013]); and
the end face correction unit is mounted on the table moving base (23; see [0021]).
permanently mounted. 
	However, from the same or similar field of endeavor, Boucher teaches that element (52) is rigidly affixed, i.e. permanently mounted, to the dicing saw portion (54) moveably engaged with the work surface (36), see Col. 6, lines 4-12. In an analogous manner, element (10) of Boucher corresponds to the element (23) of Maemoku. Element (20) of Maemoku  is a chuck table for holding a wafer (please see [0014]), wherein element (36) of Boucher acts to hold a wafer (Col. 9, lines 23-30; Col. 5, lines 19-26; Col. 7, lines 19-22). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Boucher into the invention of Maemoku, specifically to permanently mount element (8).
	Boucher teaches that the positional relationship of an active element, i.e. a sensor or end face correction unit, is important when determining a datum during a wafer dicing operation; see Boucher: Col. 6, lines 4-20 and 46-56. By permanently mounting the end face correction unit of Maemoku, therein exists a standard reference to inform a user of the position of the cutting tool and therefore, the mounting flange.  Maemoku similarly seeks to resolve in establishing a datum, i.e. a consistent point of reference, by eliminating the requirement to remove/replace the holding table (20) from the support (23) and instead mounting the end face correction jig (8) adjacent thereto; see [0033]-[0034]. By permanently mounting the jig (8) in combination with element (4), there are fewer modular parts, making the apparatus easier to handle, see [0008] of Maemoku. One would be further motivated to do so because replacement and removal . 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maemoku (JP 2011255458) in view of Boucher (US 5718615), and in further view of Gerber (US 20060111021).
 Regarding claim 2, all of the limitations recited in claim 1 are rejected by Maemoku in view of Boucher. Modified Maemoku further teaches wherein the end face correcting unit (8) comprises:
a holder (81) that holds a polishing grinding stone (82); and
a positioning unit (subtable 4 supporting element 80, now permanently mounted) for placing the holder (81) selectively in an operative position (Figure 8) wherein the polishing grinding stone is held in contact with the end face of the mount flange and a retracted position (Figure 7) wherein the polishing grinding stone is retracted away from the mount flange. 
However, modified Maemoku does not teach wherein the positioning unit moves the holder and the polishing grinding stone relative to the table moving base. 
However, from the same or similar field of endeavor, Gerber teaches wherein the positioning unit moves the holder and the polishing grinding stone relative to the table moving base (wherein dressing stations are positioned on index table in order to bring the dressing stones into contact with the grinding wheels, see [0058], [0070]-[0073]). 
. 
Claims 6, 9, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maemoku (JP 2011255458) in view of Gerber (US 20060111021).
Regarding claim 6, Maemoku teaches a cutting apparatus comprising: 
a chuck table (20) for holding a workpiece thereon (see [0002], [0013]; see also Figure 6), the chuck table having a horizontally positioned holding surface;
a cutting unit (cutting device comprising cutters 3a, 3b) for cutting the workpiece held on the chuck table with a cutting blade (cutting blade 33, see Figure 3) secured in place on a distal-end portion of a spindle (spindle 31, see Figures 2, 3, and 7) by a mount flange (341) mounted on the distal-end portion of the spindle (see also [0018]), the cutting unit being moveable in first horizontal indexing feed directions parallel to axial directions of the spindle (see Y-direction moving means 6a and 6b, see also [0016]);
a table moving base (23) that supports the chuck table (20) thereon, the table moving base being moveable in horizontal processing feed directions perpendicular to the indexing feed directions, the movement of the table moving base in one of the processing feed directions moving the chuck table in the one of the processing feed directions (wherein the table 20 on element 23 is moved in the X direction, see [0027]; see also Figures 1 and 4, as well as [0012], [0013], [0031]); and 
a holder (81) that holds a polishing grinding stone (82); and 
a positioning unit (4) for selectively moving the holder (81) between an operative position (Figure 8) and a retracted position (Figure 7), wherein when the holder is moved into the operative position the polishing grinding stone may be held in contact with an end face of the mount flange (341) to correct the end face of the mount flange, wherein when the holder is moved into the retracted position, the polishing grinding stone is retracted away from the mount flange (wherein the end face modification jig 8 is placed on portion 40 of the sub-table 4; wherein the sub-table 4 supporting the jib 8 is moved in the X direction, and the grinding wheel 82 and flange 341 are aligned, see [0027]).
However, Maemoku does not teach wherein the positioning unit moves the holder and the polishing grinding stone relative to the table moving base. 
However, from the same or similar field of endeavor, Gerber teaches wherein the positioning unit moves the holder and the polishing grinding stone relative to the table moving base (wherein dressing stations are positioned on index table in order to bring the dressing stones into contact with the grinding wheels, see [0058], [0070]-[0073]). 

	Regarding claim 9, all of the limitations recited in claim 6 are rejected by the teachings of Maemoku in view of Gerber. Modified Maemoku further teaches a control unit, the control unit controlling the positioning unit to cause the holder to selectively move between the retracted and operative positions (Please see Gerber: control cabinet 212, see also [0069-0073] regarding rotation of the dressing stones between the original position and their operative position).
	Regarding claim 12, Maemoku teaches a method of operating a cutting apparatus comprising a chuck table (20) for holding a workpiece thereon, the chuck table having a horizontally positioned holding surface, a cutting unit (3a, 3b) for cutting the workpiece held on the chuck table with a cutting blade (33) secured in place on a distal-end portion of a spindle (31) by a mount flange (341) mounted on the distal-end portion of the spindle, the cutting unit being moveable in first horizontal indexing feed directions parallel to axial directions of the spindle (see Y-direction moving means 6a and 6b, see also [0016]), a table moving base (23) that supports the chuck table (20) thereon, the table moving base being moveable in horizontal processing feed directions perpendicular to the indexing feed directions, the movement of the table moving base in one of the processing feed directions moving the chuck table in the one of the processing feed directions (wherein the table 20 on element 23 is moved in the X direction, see [0027]; see also Figures 1 and 4, as well as [0012], [0013], [0031); and a moveable holder (80/81 on subtable 4) that holds a polishing grinding stone (82), the method comprising: 
a retracted position and an operative position (see Figures 7 and 8); 
when the holder is in the operative position, contacting the polishing grinding stone with an end face of the mount flange to correct the end face of the mount flange (please refer to Figure 8 for the contact between element 82 and element 341); 
the polishing grinding stone is retracted away from the mount flange (see Figure 7 for the lack of contact between elements 341 and 82).
However, Maemoku does not teach selectively moving the holder, wherein the selectively moving the holder comprises moving the holder and the polishing grinding stone relative to the table moving base. 
However, from the same or similar field of endeavor, Gerber teaches moving the holder, wherein the selectively moving the holder comprises moving the holder and the polishing grinding stone relative to the table moving base (wherein . 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Gerber into Maemoku. Maemoku discloses that movement in the Y direction is a result of the actuating the flange (341) towards the grinding wheel (82). Maemoku also discloses that movement of the grinding wheel (82), now permanently attached to the subtable (4) as applied in the claim 1 combination, is a result of the movement of element (23). The selectively movable nature of the dressing stones of Gerber permit selective engagement with the grinding wheel in an independent manner. This modification would be recognized as using a known technique, i.e. pivotable structures, in a similar device in the same manner and would yield predictable results with a reasonable expectation of success. 
Regarding claim 15, all of the limitations recited in claim 12 are rejected by the teachings of Maemoku in view of Gerber. Modified Maemoku further teaches wherein the cutting apparatus further comprises a control unit, the method further comprising: the control unit controlling the movement of the holder between the retracted and operative positions (Please see Gerber: control cabinet 212, see also [0069-0073] regarding rotation of the dressing stones between the original position and their operative position).

Claims 10, 11, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maemoku (JP 2011255458) in view of Gerber (US 20060111021), and in further view of Matsuyama (JP 2011224666A).
Regarding claim 10, all of the limitations recited in claim 6 are rejected by the teachings of Maemoku in view of Gerber. Modified Maemoku further teaches a second cutting unit (cutting units 3a, 3b) for cutting the workpiece held on the chuck table with a second cutting blade secured in place on a distal-end portion of a second spindle by a second mount flange mounted on the distal-end portion of the second spindle (wherein the cutting means 3a and 3b both have cutting blades secured on a spindle and mount flange, see [0031]), the second cutting unit being moveable in the first horizontal indexing feed directions parallel to axial directions of the second spindle (wherein the cutting means 3a and 3b are moved in the Y and Z direction, see also [0012]). 
However, modified Maemoku does not explicitly teach a second polishing unit. Specifically, Maemoku does not explicitly teach a second holder that holds a second polishing grinding stone; and
a second positioning unit for selectively moving the second holder between an operative position and a retracted position, wherein when the second holder is moved into the operative position the second polishing grinding stone may be held in contact with an end face of the second mount flange to correct the end face of the second mount flange, wherein when the second holder is moved into the retracted position, the second polishing grinding stone is retracted away from the second mount flange;
wherein the second positioning unit is fixedly mounted on the table moving base.
However, from the same or similar field of endeavor, Matsuyama teaches a second holder (see Figure 11; see support member 91) that holds a second polishing grinding stone (92; see also [0042]). 
Thus, by incorporating an additional grinding support member (81) and grinding wheel (82) in a manner similar to the first grinding support member of Maemoku, the combination of Matsuyana into the invention of Maemoku teaches: a second positioning unit for selectively moving the second holder between an operative position and a retracted position, wherein when the second holder is moved into the operative position the second polishing grinding stone may be held in contact with an end face of the second mount flange to correct the end face of the second mount flange, wherein when the second holder is moved into the retracted position, the second polishing grinding stone is retracted away from the second mount flange (wherein the wherein dressing stations of Gerber are additionally incorporated into this combination, i.e. simply implementing a second existing dressing structure; wherein the dressing stations of Gerber are positioned on index table in order to bring the dressing stones into contact with the grinding wheels, i.e. the positioning units, see [0058], [0070]-[0073]); wherein the second positioning unit is fixedly mounted on the table moving base (wherein end face correction jig can be attached while positioned at a fixed position, see [0025] of Matsuyana).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Matsuyana to 
Regarding claim 11, all of the limitations recited in claim 10 are taught by the Maemoku in view of Gerber and Matsuyana. Modified Maemoku further teaches a control unit, the control unit controlling the second positioning unit to cause the second holder to selectively move between the corresponding retracted and operative positions (wherein the second positioning unit retains the same structure as the first, i.e. as applied in the combination statement above; Please see Gerber: control cabinet 212, see also [0069-0073] regarding rotation of the dressing stones between the original position and their operative position).
Regarding claim 16, all of the limitations recited in claim 12 are rejected by the teachings of Maemoku in view of Gerber. Modified Maemoku further teaches wherein the cutting apparatus further comprises:
a second cutting unit (cutting units 3a, 3b) for cutting the workpiece held on the chuck table with a second cutting blade secured in place on a distal-end portion of a second spindle by a second mount flange mounted on the distal-end portion of the second spindle (wherein the cutting means 3a and 3b both have cutting blades secured on a spindle and mount flange, see [0031]), the second cutting unit being moveable in the first horizontal indexing feed directions parallel to axial directions of the second spindle (wherein the cutting means 3a and 3b are moved in the Y and Z direction, see also [0012]).
a second polishing unit. Specifically, Maemoku does not explicitly teach a second holder that holds a second polishing grinding stone; and
a second moveable holder that holds a second polishing grinding stone;
the method further comprising:
selectively moving the second holder from a corresponding retracted position to a corresponding operative position;
when the second holder is in the operative position, contacting the second
polishing grinding stone with an end face of the second mount flange to correct the end face of the second mount flange;
thereafter moving the second holder back into the corresponding retracted position so that the second polishing grinding stone is retracted away from the second mount flange.
wherein the second moveable holder is fixedly mounted on the table moving base.
However, from the same or similar field of endeavor, Matsuyama teaches a second movable holder (see Figure 11; see support member 91) that holds a second polishing grinding stone (92; see also [0042]). 
Thus, by incorporating an additional grinding support member (81) and grinding wheel (82) in a manner similar to the first grinding support member of Maemoku, the combination of Matsuyana into the invention of Maemoku teaches: the method further comprising: selectively moving the second holder from a corresponding retracted position to a corresponding operative position; when the second holder is in the operative position, contacting the second polishing grinding stone with an end face of the second mount flange to correct the end face of the second mount flange; thereafter moving the second holder back into the corresponding retracted position so that the second polishing grinding stone is retracted away from the second mount flange, wherein the second moveable holder is fixedly mounted on the table moving base (wherein the wherein dressing stations of Gerber are additionally incorporated into this combination, i.e. simply implementing a second existing dressing structure; wherein the dressing stations of Gerber are positioned on index table in order to bring the dressing stones into contact with the grinding wheels, i.e. the positioning units, see [0058], [0070]-[0073]); wherein the second movable holder is fixedly mounted on the table moving base (wherein end face correction jig can be attached while positioned at a fixed position, see [0025] of Matsuyana).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Matsuyana to incorporate and additional modified dressing-grinding wheel into Maemoku. One would be motivated to do so in order to simultaneously dress the flanges of both cutting units, see [0041] of Matsuyana. 
Regarding claim 17, all of the limitations recited in claim 16 are taught by the Maemoku in view of Gerber and Matsuyana. Modified Maemoku further teaches wherein the cutting apparatus further comprises a control unit, the method further comprising: 
the control unit controlling the movement of the first and second holders between their respective retracted and operative positions (wherein the second positioning unit retains the same structure as the first, i.e. as applied in the combination statement above; Please see Gerber: control cabinet 212, see also [0069-0073] regarding rotation of the dressing stones between the original position and their operative position).
Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Maemoku as modified by Boucher and Gerber teach a movable and permanent structure of the positioning unit for moving the polishing grinding stone relative to the table moving base. However, the specific type of moment between retracted and operative positions, i.e. upward and downward (claim 3) or shortened and lengthened (claim 4) is not taught by the combination of prior art. Gerber, the tertiary reference cited above, teaches a pivoting nature of the dressing stones, wherein the grinding spindles are moved in the vertical direction to make contact. Modification of the combined prior art in order to meet the limitations as combined in the claim scopes would require extensive modification relying upon hindsight. These modifications would require altering the tertiary reference to include structures which are neither taught not suggested. Thus, the combination of elements as recited in the scopes of claims 3 and 4 were found novel and are considered allowable over the prior art. Claim 5 is 
Claims  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7, 8, 13, and 14 contain the same subject matter of claims 3 and 4, and thus are considered allowable for the reasons stated above. The specific type of moment between retracted and operative positions, i.e. upward and downward (claims 7 and 13) or shortened and lengthened (claims 8 and 14) is not taught by the combination of prior art. Gerber, the secondary reference cited above in the claim 6 and 12 rejections, teaches a pivoting nature of the dressing stones, wherein the grinding spindles are moved in the vertical direction to make contact.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723